OPINION — AG — (1)AS TO SUCH COUNTY, THE STATE HIGHWAY DEPARTMENT, AFTER ALLOCATING TO EACH COUNTY ITS SHARE OF THIS "20 PERCENT" MONEYS, ON THE SAME BASIS THAT THE "55 PERCENT" MONEYS ARE ALLOCATED TO THE COUNTIES, SHOULD REMIT TO (THE COUNTY TREASURER) THAT COUNTY (SO LONG AS TO THE EXTENT THAT SUCH COUNTY IS REQUIRED BY THIS STATUTE TO PLACE A PORTION OF ITS SHARE OF THE "55 PERCENT" MONEYS IN ITS SINKING FUND), SAID COUNTY'S SHARE OF THE "20 PERCENT" MONEYS, TO BE DEPOSITED TO THE CREDIT OF, AND ONLY TO THE CREDIT OF, THE SINKING FUND OF THAT COUNTY. (2) SUCH A COUNTY, IN MAKING UP ITS ANNUAL BUDGET, SHOULD BE ALLOWED TO, AND MAY, MAKE ITS ESTIMATE OF INCOME FROM THIS TAX SOURCE (90 PERCENT OF THAT PORTION OF THIS TAX THAT WAS PAID DIRECT TO THE COUNTY BY THE OKLAHOMA TAX COMMISSION DURING THE PRECEDING FISCAL YEAR); AND THEN, AFTER MAKING THE PROPER 90 PERCENT ESTIMATE OF THE "20 PERCENT" MONEY TO BE RECEIVED FROM THE STATE HIGHWAY COMMISSION, THE COUNTY BOARD SHOULD ESTIMATE THAT THE BALANCE OF THE AMOUNT OF THIS TAX MONEY WHICH MUST GO INTO THE SINKING FUND WILL COME FROM THE COUNTY'S SHARE OF THE " 55 PERCENT " MONEY. (FEDERAL MATCHING FUNDS, PUBLIC HIGHWAY, ROADS, STREETS AND ALLEYS, MAINTENANCE, ISSUE BONDS, INDEBTEDNESS, CONTRACTS) CITE: 47 Ohio St. 22.2 [47-22.2], 69 Ohio St. 44 [69-44], 69 Ohio St. 83 [69-83], 69 Ohio St. 161 [69-161] [69-161] (MAC Q. WILLIAMSON)